          Case 1:18-cv-00088-DAE Document 65 Filed 06/05/19 Page 1 of 8




                         UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF TEXAS
                               AUSTIN DIVISION

JEROME SCHMIDT,                             §     No. 1:18-CV-088-DAE
                                            §
        Plaintiff,                          §
                                            §
vs.                                         §
                                            §
UNITED STATES OF AMERICA,                   §
                                            §
        Defendant.                          §

      ORDER GRANTING PLAINTIFF’S MOTION FOR PARTIAL SUMMARY
                       JUDGMENT (DKT. # 45)

                Before the Court is a motion for partial summary judgment filed by

Plaintiff Jerome Schmidt (“Plaintiff” or “Schmidt”) on March 12, 2019. (Dkt.

# 45.) Plaintiff’s motion requests summary judgment as to liability only, pursuant

to Rule 56(a) of the Federal Rules of Civil Procedure. (Id.) The motion is fully

briefed and ripe for review.

                Pursuant to Local Rule CV-7(h), the Court finds this matter suitable

for disposition without a hearing. After careful consideration of the memoranda

and exhibits filed in support of and in opposition to the motion, the Court—for the

reasons that follow—GRANTS Plaintiff’s motion for partial summary judgment as

to liability.




                                            1
        Case 1:18-cv-00088-DAE Document 65 Filed 06/05/19 Page 2 of 8




                                  BACKGROUND

             On October 13, 2015, at about 2:30 PM, Edward Saylor (“Saylor”), an

employee of the United States Navy, was driving southbound on South Lamar

Blvd. in Austin, Texas. (Dkts. ## 45 at 1; 49 at 2.) Saylor was acting in the course

and scope of his employment with the US Navy at the time. (Id.) At the

intersection of South Lamar and Menchaca Blvd. Saylor executed a left turn and

collided with the car driven by Plaintiff. (Dkts. ## 45 at 2; 49 at 2.) Plaintiff

brought suit against the United States pursuant to the Federal Tort Claims Act

(“FTCA”), 28 U.S.C. §§ 1346(b)(1), 2671, et seq.

             During his deposition Saylor said that he was “a little bit blinded by

the sun” (Dkt. # 49-1 at 38:22–39:8), and agreed with counsel for the United States

that he was “somewhat blinded by the sun” and “momentarily blinded by the sun”

when he began to make the left turn. (Id. at 42:2–5, 62:1–5, 69:10–13.) Saylor

also agreed that the sun “created a glare” during the time of the accident. (Id. at

79:3–4.)

             Saylor also agreed with Plaintiff’s counsel at the deposition that he

had a duty to yield to oncoming traffic, that he had a duty to keep a proper lookout

at all times, and that he was the cause of the accident. (Id. at 41:1–10, 46:15–18,

47:2–10, 84:2–85:10.) When questioned as to what Saylor could have done to

avoid the accident, he responded that he should have “taken more caution.” (Id. at

                                           2
        Case 1:18-cv-00088-DAE Document 65 Filed 06/05/19 Page 3 of 8




84:22–85:10.) When he was then asked whether it was his responsibility to make

sure the intersection was clear regardless of weather conditions (including sun or

“shine”) he responded that it was. (Id.)

                                LEGAL STANDARD

             A movant is entitled to summary judgment upon showing that “there

is no genuine dispute as to any material fact,” and that the movant is entitled to

judgment as a matter of law. Fed. R. Civ. P. 56(a); see also Meadaa v. K.A.P.

Enters., L.L.C., 756 F.3d 875, 880 (5th Cir. 2014). A factual dispute is only

genuine “if the evidence is such that a reasonable jury could return a verdict for the

nonmoving party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).

          The moving party bears the initial burden of demonstrating the

absence of any genuine issue of material fact. Celotex Corp. v. Catrett, 477 U.S.

317, 323 (1986). If the moving party meets this burden, the nonmoving party must

come forward with specific facts that establish the existence of a genuine issue for

trial. Distribuidora Mari Jose, S.A. de C.V. v. Transmaritime, Inc., 738 F.3d 703,

706 (5th Cir. 2013) (quoting Allen v. Rapides Parish Sch. Bd., 204 F.3d 619, 621

(5th Cir. 2000)). “Where the record taken as a whole could not lead a rational trier

of fact to find for the non-moving party, there is no ‘genuine issue for trial.’”

Hillman v. Loga, 697 F.3d 299, 302 (5th Cir. 2012) (quoting Matsushita Elec.

Indus. Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986)).

                                           3
        Case 1:18-cv-00088-DAE Document 65 Filed 06/05/19 Page 4 of 8




             In deciding whether a fact issue has been created, the court must draw

all reasonable inferences in favor of the nonmoving party, and it “may not make

credibility determinations or weigh the evidence.” Tiblier v. Dlabal, 743 F.3d

1004, 1007 (5th Cir. 2014) (quoting Reeves v. Sanderson Plumbing Prods., Inc.,

530 U.S. 133, 150 (2000)). At the summary judgment stage, evidence need not be

authenticated or otherwise presented in an admissible form. See Fed. R. Civ. P.

56(c); Lee v. Offshore Logistical & Transp., LLC, 859 F.3d 353, 355 (5th Cir.

2017). However, “[u]nsubstantiated assertions, improbable inferences, and

unsupported speculation are not sufficient to defeat a motion for summary

judgment.” United States v. Renda Marine, Inc., 667 F.3d 651, 655 (5th Cir. 2012)

(quoting Brown v. City of Hous., 337 F.3d 539, 541 (5th Cir. 2003)).

                                   DISCUSSION

             Plaintiff argues that there is no genuine dispute on the issue of liability

in the face of Saylor’s deposition testimony, Saylor’s concession that he had a duty

to yield and that he was the cause of the accident, and the United States’ admission

that “[n]o sudden emergency, unavoidable accident, or ‘act of God’ caused or

contributed to Jerome Schmidt’s injuries that are the basis of this lawsuit.” (Dkts.

## 45; 45-3 at 7–8.) The United States argues that summary judgment is

inappropriate as there is a genuine dispute of material fact as to whether the

unavoidable accident defense is available. (Dkt. # 49 at 1.)

                                           4
        Case 1:18-cv-00088-DAE Document 65 Filed 06/05/19 Page 5 of 8




             It should first be noted that unavoidable accident is an affirmative

defense which the United States has not pled. (See Dkt. # 8.) Even so, the defense

is unavailable here. The United States is correct that Texas recognizes the defense

of unavoidable accident. “Unavoidable accident is present when an event occurs

which was not proximately caused by the negligence of any party to the event.”

Chambers v. United States, 656 F. Supp. 1447, 1456 (S.D. Tex. 1987) (citing

Yarbrough v. Berner, 467 S.W.2d 188 (Tex. 1971)). The United States is also

correct that the defense is available “in cases requiring inquiry in the causal effect

of ‘some physical condition or circumstances such as fog, snow, sleet, [or] wet or

slick pavement.’” Kirkham v. Westway Exp. Inc., 207 F.3d 659 (Table), 2000 WL

1222522, at *1 (5th Cir. 2000) (quoting Reinhart v. Young, 906 S.W.2d 471, 473

(Tex. 1995)). However, no such inclement weather was present here, and “in order

for [the United States] to raise the defense of unavoidable accident, the

preponderance of the evidence must show that the accident in question happened

without the negligence of either of the parties.” Chambers, 656 F. Supp. at 1457.

             Here, the United States has failed to show by a preponderance of the

evidence that the accident happened without Saylor’s negligence based on Saylor’s

deposition testimony that he was at fault for the accident and could have exercised

more care when making his turn and the United States’ own admission that no

unavoidable accident caused Plaintiff’s injuries. (Dkts. ## 49-1 at 41:1–10, 46:15–

                                           5
        Case 1:18-cv-00088-DAE Document 65 Filed 06/05/19 Page 6 of 8




18, 47:2–10, 84:2–85:10, 84:22–85:10; 45-3 at 7–8.) Further, the Texas Court of

Appeals cases relied on by the United States allowing the defense of unavoidable

accident based on temporary blinding by sunlight are all distinguishable.

               In Lofland v. Jackson, the first case relied upon by the United States,

the temporary blindness based upon the sun was the product of a turn that had

already occurred. 237 S.W.2d 785, 788 (Tex. App.—Amarillo 1950). Here, the

testimony is that, at 2:30 PM on the day in question, the sun was bright and in

Saylor’s eyes as he began the turn, which means that it had been bright and in

Saylor’s eyes as he was traveling down South Lamar, though he allegedly had not

noticed it until the turn itself. (Dkt. # 49-1 at 69:10–23, 78:15–79:4.) Accordingly,

unlike in Lofland, there is no evidence of any sudden change in brightness.

               In Greer v. Seales, the second case relied upon by the United States,

the sun blindness was again due to a sudden change, this one precipitated by the

defendant’s reaching the top of a hill. No. 09-5-001, 2006 WL 439109, at *3 (Tex.

App.—Beaumont Feb. 23, 2006). Again, there is no evidence of any sudden

change here.

               Finally, in In re Ybarra, the last case relied upon by the United States,

the defendant in Ybarra did not admit to negligence, he only admitted his vehicle

hit the plaintiff’s vehicle. No. 04-17-245, 2017 WL 4655347, at *4 (Tex. App.—

San Antonio Oct. 18, 2017). As stated supra, Saylor admitted in his deposition that

                                            6
           Case 1:18-cv-00088-DAE Document 65 Filed 06/05/19 Page 7 of 8




he was the cause of the accident, that there wasn’t “anything unavoidable” about

the accident, and that he could have “taken more caution and made sure that [the

intersection] was a hundred percent clear before entering [it].” (Dkt. # 49-1 at

84:2–4, 84:22–85:10.) Further, in Ybarra, there was “conflicting evidence

regarding the accident” with the plaintiff describing a high-speed impact that bent

the frame of his truck and the defendant describing a slow-speed impact with only

minor damage. Id. Such is not the case here, as the basic facts are undisputed.

               Accordingly, none of the cases cited by the United States lead to the

conclusion that unavoidable accident is available as a defense under these specific

factual circumstances. The United States has failed to show that there is a genuine

dispute of material fact with regard to the unavoidable accident defense based on

both Saylor’s deposition testimony as to his fault and his negligence, and the

United States’ own admission that there was no unavoidable accident here.

Therefore, Plaintiff’s motion for partial summary judgment as to liability will be

granted.

                                    CONCLUSION

               In light of the foregoing, Plaintiff’s motion for partial summary

judgment is GRANTED. (Dkt. # 45.) Therefore, IT IS HEREBY ORDERED

that the hearing on Defendant’s motion for partial summary judgment (Dkt. # 45)




                                            7
        Case 1:18-cv-00088-DAE Document 65 Filed 06/05/19 Page 8 of 8




in the above entitled and numbered case which was set on Friday, June 21 2019, at

9:00 AM is hereby CANCELLED.

             The case is already set for trial on November 18, 2019, at 9:00 AM.

Trial will be devoted to damages only, as liability has already been determined

pursuant to this Order.

             IT IS SO ORDERED.

             DATED: Austin, Texas, June 5, 2019.




                                             _____________________________________
                                             DDYLG$ODQ(]UD
                                             6HQLRUUQLWHG SWDWHV DLVWLFW JXGJH




                                         8
